      Case 1:20-cr-00159-PLM ECF No. 10 filed 09/29/20 PageID.19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
                                                             Hon. Phillip J. Green
 v.
                                                             Case No. 1:20-mj-00383
 SHELDON JAMAL WILLIAMS,

       Defendant.
 ________________________________/

                              ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a Criminal Complaint with possession

with intent to distribute 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A)(viii).   Given the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

        The government sought defendant’s detention on the basis that he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a significant risk of flight,

18 U.S.C. § 3142(f)(2)(A).     The Court conducted a hearing on September 29, 2020,

at which defendant was represented by counsel.

        Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has not rebutted the presumption

of detention as to danger to the community. The Court also finds, as explained on the
    Case 1:20-cr-00159-PLM ECF No. 10 filed 09/29/20 PageID.20 Page 2 of 2




record, that the government has sustained its burden by clear and convincing

evidence that he is a danger to the community. Further, the Court finds that there

is no condition or combination of conditions of release that will ensure the safety of

the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on September 29, 2020.


                                                     /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                          2
